Citation Nr: 1430033	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  He died in April 2007, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim.

The Board remanded the instant matter in May 2012.  The agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for the cause of the Veteran's death and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA paperless claims processing system.  The Board notes that, in addition to the Virtual VA, there is a separate electronic Veterans Benefits Management System (VBMS).  However, there is no VBMS claims file associated with the Appellant's claim. 


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in April 2007 with the immediate cause of death listed as metastatic gastric carcinoma.

2.  The Veteran did not serve in the Republic of Vietnam.

3.  The Veteran served in Thailand and was stationed at Takhli RTAFB during the Vietnam War Era from December 13, 1966 to September 16, 1967.

4.  The Veteran was not exposed to herbicides during service. 

5.  At the time of his death, the Veteran was not service-connected for any disability.

6.  The cause of the Veteran's death is not shown to be causally or etiologically related to any disease, injury, or incident in service and a malignant tumor did not manifest within one year of his service discharge.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to the September 2007 rating decision, advised the Appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death as well as her and VA's respective responsibilities in obtaining such evidence and information, but did not comply with Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

However, a corrective VCAA notice letter was sent in May 2012 informing the Appellant of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  

While the VCAA letters did not provide the Appellant a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death, such content defect does not result in any prejudice to the Appellant as the Veteran was not service-connected for any disabilities at the time of his death and a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  Specifically, the September 2007 rating decision and July 2008 statement of the case advised her that the Veteran had not been service-connected for any disability at the time of his death.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).

The letters also did not provide the Appellant specific notice as to the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, such content defect does not result in any prejudice to the Appellant as a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  There is no prejudice in proceeding with a decision regarding the Appellant's claim because the preponderance of the evidence is against her claim and any question as to the appropriate effective date to be assigned is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Consequently, the Board finds that the Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Appellant has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service treatments (STRs) and service personnel records (SPRs) as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Appellant has not identified any additional, outstanding records that have not been requested or obtained.

The VA has not obtained a medical opinion regarding the Appellant's claim for service connection for the cause of the Veteran's death; however, the Board finds that such is not necessary in the instant case despite her representative's request for a medical opinion.  (See April 2012 Written Brief Presentation fn 1).  Specifically, as will be discussed below, there is no evidence that his metastatic gastric cancer was otherwise related to service or from any exposure to Agent Orange or other hazardous substances.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  There is also no medical evidence that the Veteran had any other type of cancer other than metastatic gastric cancer.  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the instant claim.

As indicated previously, the Board remanded the Appellant's claim in May 2012 in an attempt to verify the Veteran's reported in-service exposure to herbicides, to include directives to issue 1) corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish proof of herbicide exposure based upon service in Thailand during the Vietnam War Era; and 2) to obtain the deceased Veteran's personnel file.  Although the February 2013 SSOC reflected consideration of medical treatment records dated in 2006 and 2007 (See September 2012 Memorandum of Misdirected Development) and whether the Veteran was exposed to herbicides as a result of his active service in Thailand, the RO did not address whether congestive heart failure listed as an underlying cause of death was due to ischemic heart disease.  However, there is no prejudice to the Appellant because those medical records were associated with the claims files (and have been adjudicated by the RO) and such consideration is part and parcel of the Appellant's original claim that is properly before the Board. 

The AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

Accordingly, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant are to be avoided).  VA has satisfied its duty to inform and assist the Appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Cause of Death

The Appellant contends that the Veteran's death from metastatic gastric carcinoma was the result of his exposure to herbicides and other hazardous chemicals during service.  Specifically, she contends that the Veteran was exposed to herbicides and other hazardous chemicals while serving as an aircraft refueling technician while in the Air Force and was exposed to numerous toxic chemicals and substances in the course of his duties.  She also stated that he was exposed to jet fuel and other hazardous chemical substances that could have caused his gastric cancer.  (See April 2012 Written Brief Presentation).  She also generally contends that he was exposed to herbicides in Thailand and Vietnam.  Finally, she asserts that the Veteran's awards of the Vietnam Service Medal and the Vietnam Campaign Medal establish that he served in Vietnam and hence confirm his exposure to herbicides.

The record reflects the Veteran died in April 2007.  His death certificate lists his immediate cause of death as metastatic gastric carcinoma.  Other significant conditions contributing to his death but not resulting in the underlying cause given were anemia, hepatic failure, and congestive heart failure.  (See April 2007 Death Certificate).  At the time of the Veteran's death, he was not service-connected for any disability and no claims for entitlement to service connection were pending.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(3).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

The governing law provides that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  In this case, the record reflects that the Veteran received the Republic of Vietnam Campaign Medal and the Vietnam Service Medal, and the Appellant has pointed to this as evidence of Vietnam service. Nevertheless, the Veteran's SPRs do not reflect he had actual service in the Republic of Vietnam.  Rather, they reflect his foreign service was in Thailand.

VA Compensation and Pension Service (C&P) has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"); see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence between February 28, 1961 and May 7, 1975.

The Veteran's SPRs show that his military occupational specialty (MOS) was a fuel specialist (63150A), more specifically a refueling unit operator.  He was responsible for inspecting and performing operators' maintenance, and recording the same on applicable forms on all assigned mobile refueling equipment.  He also delivered aviation fuels, oils, and mineralized water using the different types of assigned equipment.  (See SPR dated September 28, 1967).  An April 1968 industrial occupational physical reflects that the Veteran was exposed to alcohol, aviation gas, JP-4, and oils.  He reported that he has had "fatigue, dizziness, and skin rash."  The Veteran served in Thailand and was stationed at Takhli RTAFB during the Vietnam War Era from December 13, 1966 to September 16, 1967.

In the memorandum inventory of herbicide operations in Thailand, the VA Compensation and Pension (C&P) Policy Staff stated that they had reviewed a listing of herbicide use and test sites outside of Vietnam provided by the DoD.  Regarding Thailand service, the DoD list showed extensive testing of herbicides was conducted in Thailand from 2 April through 8 September 1964.  The only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand, which was not where the Veteran was stationed.  In addition, there was no record of tactical herbicide storage in Thailand.  The C&P also noted that no aerial spraying of herbicides occurred in Thailand.  Further, C&P notes that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Therefore, since there is no evidence that Agent Orange was stored in Thailand, it is unlikely any of the items the Veteran loaded onto planes were, in fact, Agent Orange.

This memorandum further states that there were significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  C&P has indicated that herbicide exposure should be acknowledged on a facts found if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  As mentioned previously, the deceased Veteran's MOS does not show that he was a security policeman, a security patrol dog handler, a member of a security police squadron or that he likely performed his duties or otherwise served near the base perimeter.  The Board finds that he was not exposed to herbicide agents while he was stationed in Thailand during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board accords greater probative weight to the official service departments records demonstrating that the Veteran was not exposed to herbicides coincident with his duties in Thailand and that he did not serve in Vietnam, as such are based on official records, including the SPRs, which were created contemporaneously with his service.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran was competent to report the events that occurred in service, including the locations and duties of his service.  In addition, the Appellant is competent to report what she witnessed about the Veteran's service or what he told her about his service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Appellant was asked to provide specific information as to the means of exposure to herbicides in a May 2012 corrective VCAA letter.  The VCAA Notice Response stated that she enclosed all the remaining information and evidence that supported her claim with no other evidence to give VA and to please decide her claim.  (See also March 2013 SSOC Notice Response).

However, the basis of the Appellant's knowledge as to the Veteran's purported travel into Vietnam is not clear as there is no indication that the Appellant served with the Veteran nor is there any indication that the Appellant knew the Veteran contemporaneously with his service.  Therefore, such statement appears to be based on the Veteran's purported self-reported history regarding in-country Vietnam service and, as such reports have not been confirmed by official sources, the Appellant's statement is considered not credible and, therefore, is of no probative value as it is based on the Veteran's unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In sum, the Board has considered the Veteran's MOS, SPRs, and the statements submitted by the Appellant in support of her claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides coincident with his service at Takhli RTAFB or that he traveled into Vietnam on a combat mission. As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptively exposed while purportedly in Vietnam and, thus, he is not entitled to any presumption that would result from such exposure, to include gastric carcinoma or ischemic heart disease.

The Board recognizes the Appellant's argument that the Veteran's award of the Vietnam Service and Campaign medals establishes that he served in Vietnam.  However, a review of the criteria for the award of such medals indicates that they were awarded to individuals who served in support of operations in the Republic of Vietnam but did not require in-country service.  According to Department of Defense (DoD) regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.1.1.5 (revised September 1996).  In addition, bronze stars were authorized for participation in 29 campaigns specified for the Vietnam War.  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but provided direct combat support to the Republic of Vietnam armed forces.  As the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam and establish only that the Veteran was located in the theater of operations, the Appellant's argument that such awards establish the Veteran's in-country service is without merit.

As the deceased Veteran is not entitled to a presumption of herbicide exposure and no direct in-service herbicide exposure to shown, entitlement to presumptive service connection for the cause of the Veteran's death based on such alleged exposure is not warranted in this case.

However, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Therefore, the issue of whether the Veteran's cause of death from gastric carcinoma or a heart disability was caused by or the result of military service on a direct basis must be addressed.

His STRs reflect that the Veteran reported no problems with stomach, liver or intestinal trouble in a November 1968 Report of Medical History.  A June 1967 health record reflects that the Veteran was diagnosed with inguinal lymphadenitis while stationed in Thailand (swelling left groin that subsided gradually with local indurated area).  It was suspected lymphogranuloma venereum.  He was prescribed an antibiotic.  An October 1967 STR noted mild indigestion and nausea with a diagnosis of mild gastritis.

In this case, however, the Appellant does not allege, nor does the record reflect, that the Veteran first manifested metastatic gastric carcinoma during service, that such disorders are otherwise related to service on a direct basis, or that a malignant tumor manifested within one year of his service discharge.  In this regard, the Veteran's STRs are silent for any complaints, treatment, or diagnoses referable to metastatic gastric carcinoma.  In this regard, the November 1968 service discharge examination found the Veteran's stomach to be normal.

In addition, the evidence does not show, nor does the Appellant allege, that the Veteran continuously manifested symptoms related to his metastatic gastric carcinoma after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the clinical evidence of record reflects that the Veteran was first diagnosed with gastric carcinoma over four decades since active service.

In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against the Appellant's claim for service connection for the cause of the Veteran's death.

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the Veteran's cause of death may be related.  In this regard, the Board again notes that there is no evidence of record, other than the statements of the Appellant which verifies that the Veteran was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's metastatic gastric carcinoma, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Appellant nor her representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's cause of death as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that his fatal diseases are otherwise related to service.  See DeLaRosa, supra.

The Board has also considered the Appellant's contention that the Veteran's death was caused by his active service.  However, as a lay person, she is not competent to offer an opinion regarding a diagnosis of metastatic gastric carcinoma or ischemic heart disease, or their relation to service.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be addressed competently by lay evidence, and the Appellant's own opinion is not probative evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, the claimant is not competent to provide evidence as to more complex medical questions).

With regard to congestive heart failure, the Board reiterates that ischemic heart disease is now recognized as such a presumptive condition, and congestive heart failure was listed as an underlying cause of death.  Nevertheless, the Board finds that the Veteran was not exposed to Agent Orange (no presumption for ischemic heart disease) and it is not clear from the evidence of record whether the congestive heart failure was due to ischemic heart disease. 

Therefore, the most probative evidence of record shows that a disability of service origin did not cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic to the Appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


